DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-23 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 and 19 of U.S. Patent No. 8,880,155. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims ‘155 are directed to a method of receiving a plethysmographic waveform signal from a sensor, determining stroke volume over time for the patient, correlating the stroke volume to an exhalation portion of respiratory cycle of the patient, and determining if the patient is at risk of developing hypovolemia based on an increase in the stroke volume during the exhalation portion of the respiratory cycle relative to a first range or threshold.  The patented claims ‘155 are also directed to generating a scalogram from the waveform and estimating the stroke volume based on the scalogram.  The patented claims ‘155 are also directed to a monitor comprising an input circuit, memory for storing the algorithm and configured to determine a pattern of one or more features of the waveform over time, correlate in time the pattern of the one or more features of the waveform to a portion of a breathing cycle and calculating presence or risk of hypovolemia based on the pattern of one or more features of the waveform, and an output circuit configured to provide an indication of the presence or risk of hypovolemia.  The patented claims ‘155 are therefore more specific and anticipate the current application claims.  

Claim Objections
4.	Claim 35 is objected to because of the following informalities:  line 2, “senor” should be corrected to “sensor”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lovejoy (20100249559) in view of Sackner et al. (20110087115).   Lovejoy discloses a method and system or monitor comprising using a processor for receiving a plethysmographic waveform signal from a sensor 20 applied to a patient [0018], determining one or more features of the plethysmographic waveform over time and correlating to a respiratory cycle of the patient [0015-0019], and determining a measure of the patient’s blood volume [0016] based on a change in one or more features during expiration or inhalation [0022].  Lovejoy teaches that one or more features of the plethysmographic waveform over time after fluid therapy has been administered to the patient and determine if patient's blood volume has changed after administration of fluid therapy [0015, 0016]. Lovejoy teaches displaying an indicator related to the risk of hypovolemia on display or triggering an alarm if the patient is at risk [0037, 0038].   Lovejoy further teaches a monitor comprising an input circuit to receive a plethysmographic waveform signal, a memory storing an algorithm configured to calculate a presence or risk of hypovolemia based on a trend of one or more features of the plethysmographic waveform and an .  
Lovejoy does not explicitly teach of determining stroke volume and correlating stroke volume to an exhalation portion of a respiratory cycle.  In a similar field of endeavor Sackner et al. teach of method involving receiving plethysmographic signals from a sensor band [0075], correlating stroke volume to exhalation or expiration portion of the respiratory cycle [0065, 0180] and determining hypovolemia risk with respect to a threshold [0125].  Sackner et al. teach of the left ventricular waveforms to have typically larger stroke volume on expiration and smaller stroke volume on inspiration while right ventricular waveforms typically have larger stroke volume on inspiration and smaller on expiration [0065].  Sackner et al. also teach of determining trends in the volume curve during different portions of the respiratory cycle with respect to thresholds or baselines that are programmed into the processor or a truth table where if a patient is below the threshold would indicate risk factors and patient treatment requirements [0126].  Sackner et al. teach of taking multiple measurements and processing done by the processor over a period of time or time window with respect to a threshold to monitor the patient to determine the continuous status of the patient condition [0127, 0128].  Sackner et al. therefore teach of the processor being configured to extract different portions of the waveform with respect to time  or concurrent measurements of cardiac timing and track the patient parameters such as stroke volume  to track patient condition with respect to time and monitor or administer treatment with respect to the processing [0065].  Sackner et al. furthermore teach of evaluating the patient parameters such as 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/               Primary Examiner, Art Unit 3793